IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-09-00051-CR

                 EX PARTE GEORGE CHARLES WYATT, JR.


                           From the 278th District Court
                              Walker County, Texas
                              Trial Court No. 24,505


                           MEMORANDUM OPINION


       Appellant has filed a motion to dismiss this appeal under Rule of Appellate

Procedure 42.2(a). See TEX. R. APP. P. 42.2(a); Crawford v. State, 226 S.W.3d 688, 688 (Tex.

App.CWaco 2007, no pet.) (per curiam). We have not issued a decision in this appeal.

Appellant personally signed the motion. The Clerk of this Court has sent a duplicate

copy to the trial court clerk. Id. Accordingly, the appeal is dismissed.



                                                        FELIPE REYNA
                                                        Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed April 8, 2009
Do not publish
[CR25]